Citation Nr: 1617869	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  10-15 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for a left knee disability.

2. Entitlement to service connection for hearing loss. 

3. Entitlement to service connection for a right knee disability, to include as secondary to the service-connected left knee disability.

4. Entitlement to a total disability rating based on individual unemployability (TDIU).

5. Entitlement to service connection for cysts (also claimed as acne and chloracne).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1968 to March 1971.

All of the Veteran's claims, except for the claim for entitlement to service connection for cysts, come to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) which denied an increased evaluation for a left knee disability, and found that new and material evidence had not been submitted to reopen the Veteran's claims for service connection for hearing loss and a right knee disability.  The Veteran filed his Notice of Disagreement (NOD) with that decision in June 2008.  In a February 2010 rating decision, the RO denied service connection for acne, chloracne, posttraumatic stress disorder (PTSD), and diabetic neuropathy.  VA issued a Statement of the Case (SOC) in March 2010 for the issues of entitlement to service connection for hearing loss, a right knee disability, tinnitus, and an increased evaluation for the left knee disability.  On an April 2010 VA Form 9, the Veteran indicated that he wished to appeal all of the issues on the SOC and handwrote "and below," and listed hearing loss, tinnitus, right knee, left knee, PTSD, cysts, and diabetic neuropathy.  The Board liberally construes that document as an NOD with the February 2010 rating decision denying service connection for acne, chloracne, PTSD and diabetic neuropathy.  Service connection for diabetic neuropathy and PTSD were granted in September 2011 and December 2011 rating decisions, and the Veteran has not disagreed with those decisions.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (because appellant's first appeal concerned rejection of logically up-stream element of service connection, appeal could not concern logically down-stream elements).  However, the RO has not granted service connection for cysts or issued an SOC.

Additionally, the Board notes that a March 2010 rating decision granted a 10 percent evaluation for left knee instability in addition to the 10 percent evaluation that the Veteran was currently receiving for left knee surgical residuals.  As that decision did not represent a total grant of the benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In January 2013, the Board reopened the claims for service connection for hearing loss and a right knee disability, and found that entitlement to a TDIU was raised by the record.  The Board then remanded all issues.  In April 2015, the Board again remanded the case to afford the Veteran a Travel Board hearing.  

In February 2016 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Turning first to the claim for service connection for hearing loss, audiometric testing was not administered during the Veteran's March 1971 separation examination, however the record contains an audiogram conducted in conjunction with private treatment in February 1976.  The audiogram shows pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
35
40
50
LEFT
30
20
20
20
20

Speech discrimination scores were listed as 96 percent in the right ear and 100 percent in the left.  The audiogram report noted that the Veteran had bilateral mixed hearing loss greater in the right ear than the left ear with excellent speech discrimination.  An accompanying worksheet noted eustachian tube dysfunction with possible fluid in the right ear.  

In a November 1980 letter, Dr. A, a private physician, noted that the Veteran was seen by his office in February 1976 and administered the audiometric examination described above.  He stated that at that time the Veteran was complaining of ear popping and right ear hearing loss.  The physician reported that the audiometric examination showed mixed hearing loss and signs of a nerve loss (greater in the right ear than the left) and conductive hearing loss related to mild eustachian tube dysfunction in the right ear.  Subsequently, a myringotomy and tube were placed in the right ear to relieve the eustachian tube dysfunction.  He opined that the nerve loss in both ears was permanent in nature and not amenable to treatment, and that hearing loss would not be expected given that the Veteran was 27 years old at the time of examination and thus the hearing loss could be due to noise exposure.

The Veteran was afforded a VA audiological examination in November 2013.  The audiogram from that examination shows pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
25
60
95
LEFT
25
25
25
20
30

The examiner reported a speech recognition score of 98 percent in the left ear and 96 percent in the right ear.  The examiner stated that the Veteran had mixed hearing loss in the right ear and sensorineural hearing loss in the left ear.  The examiner also offered an etiology opinion for the Veteran's right ear hearing loss.  She stated that the Veteran sought private hearing treatment in 1976 but no audiometric data was available from that treatment session.  She also stated that the mixed hearing loss referenced by the private physician in 1980 is indicative of both temporary conductive hearing loss and permanent nerve damage.  Noting medical literature finding delayed onset hearing loss unlikely, the examiner opined that it was unlikely that the Veteran's right ear hearing loss was related to service.  

While the Veteran does not currently have a hearing loss disability in the left ear for VA purposes under 38 C.F.R. § 3.385, he reported during VA treatment in January 2015 that his hearing had decreased.  As the Veteran has alleged that his hearing has worsened, the Board finds that a new examination is necessary.  Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Additionally, as the November 2013 VA examiner did not address the February 1976 audiometric findings and the physician's statement that bilateral nerve loss was present, an addendum opinion must be provided to address such.

Addressing the Veteran's claim for service connection for a right knee disability to include as secondary to the service-connected left knee disability, the Board finds that a new VA examination is required.

During an August 2007 VA QTC (contract) examination for the Veteran's left knee condition, the examiner noted slight limitation of motion in the Veteran's right knee and the Veteran's reports of right knee pain.

A September 2008 VA x-ray report found narrowing of the femorotibial and patellofemoral joint spaces in the right knee and provided an impression of mild degenerative changes in both knees.

In October 2013 the Veteran was afforded a VA examination for his knee conditions.  The Veteran reported that he began to experience stiffness in his right knee because he was favoring it due to left knee pain.  He reported locking pain and instability in his right knee.  The examiner noted that the Veteran did not develop knee pain until several years after his reported 1968 left knee meniscectomy, and that the surgery should have relieved his knee pain.  She also noted that the Veteran had not complained of knee pain during recent VA treatment.  Therefore, she concluded that it was unlikely that the Veteran's left knee meniscal tear and surgery caused the current right knee pain.  The examiner also noted that x-rays of the Veteran's knee were ordered but that he did not present to radiology for the procedure.

A new VA examination is required for several reasons.  First, the examiner did not address the report of right knee degenerative changes in VA treatment records.  Second, the opinion addressed whether the left knee meniscectomy, itself, caused right knee pain, rather than whether the service-connected residuals of the left knee meniscectomy, including instability, caused a right knee disability.  Finally, the 
opinion did not address whether a right knee disability was aggravated by the left knee disability.    

Therefore, the Veteran should be scheduled for a new VA examination.  The examiner should identify any right knee disabilities that have been present since the filing of the Veteran's claim in February 2007, and, for any disabilities indicated, provide an opinion as to whether any are caused or aggravated by the Veteran's service-connected left knee disability.  

Turning to the Veteran's claim for an increased evaluation for his left knee disability, the October 2013 VA examiner noted full range of motion with no instability or subluxation.  The Veteran testified in February 2016 that his left knee has worsened, and that he experiences instability, giving way, and a limited range of motion at times.  He also reported increased pain and discomfort.  As the Veteran is reporting additional symptoms, a new VA examination is warranted.  Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

The Board notes that the claim for a TDIU is inextricably intertwined with the Veteran's left knee claim and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Finally, concerning the Veteran's cysts claim, the RO has not issued an SOC in response to the Veteran's NOD.  Thus, the RO must now respond to the Veteran's timely NOD with an SOC addressing the appeal.  See Manlincon v.  West, 12 Vet. App. 238, 240-41 (1999).

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

At this time, the Veteran is advised to cooperate in the development of his claim, and that it is his responsibility to report for any scheduled examination and participate fully in all testing.  He is further advised that the future consequences of failure to report for a VA examination or comply with the examiner's instructions without good cause may include denial of the claim.  38 C.F.R. § 3.655.

Accordingly, the case is REMANDED for the following actions:

1. Issue a SOC addressing the Veteran's appeal concerning entitlement to service connection for cysts.  Advise the Veteran and his representative of the date on which the time allowed for perfecting a timely substantive appeal expires.  If the Veteran and/or the Veteran's representative perfects his appeal by submitting a timely and adequate Substantive Appeal, then the Agency of Original Jurisdiction (AOJ) should return the appeal to the Board for the purpose of appellate disposition, if the appeal remains denied.

2. Obtain VA treatment records dating from February 2016 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified    of such.

3. Thereafter, schedule the Veteran for an audiological examination.  All indicated tests should be performed and all findings should be reported in detail.  Additionally, after reviewing the examination results and the claims file, the audiologist should respond to the following:

Is it at least as likely as not (50 percent probability or greater) that any current hearing loss disability had its onset in or is related to any in-service disease, event, or injury, including noise exposure; and, whether it is at least as likely as not that any current sensorineural hearing loss manifested to a compensable degree within one year of service discharge.  In doing so, the audiologist should specifically address the audiometric findings from the February 1976 private audiogram, as well as Dr. A's November 1980 letter in which he opines that the Veteran had signs of permanent nerve loss and conductive hearing loss related to mild eustachian tube dysfunction in the and that this type of hearing loss would not be expected given the Veteran's age and could be due to noise exposure.  

The audiologist is advised the lack of a diagnosis of hearing loss in service is not, by itself, a sufficient reason to find there is no nexus to service.  The salient question is whether any incident of service, including noise exposure, caused a current hearing loss disability even though it may have been initially diagnosed years after the Veteran's discharge from service. 

A rationale for any opinions expressed should be      set forth.  If the audiologist cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4. Schedule the Veteran for a VA knee examination.  The examiner should determine the current severity of the left knee disability.  The examiner must review the claims file in conjunction with the examination.  All indicated tests should be performed and all findings should be reported in detail, including range of motion testing.  The examiner should describe all symptomatology associated with the Veteran's service-connected left knee disability.

In addition to objective test results, the examiner should fully describe the functional effects caused by his service-connected disabilities.  The examiner must also discuss the impact that the Veteran's service connected disabilities have on his ability to secure and maintain substantially gainful employment.

Additionally, the examiner should respond to the following: 

a. Based upon the examination results and review of the record, the examiner should identify all right knee disabilities currently present, or present during the pendency of the claim (since February 2007).

b. For any right knee disabilities identified, please provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the right knee disability has been caused by the  service-connected left knee surgical residuals, to include instability.  Please explain why or why not.  

c. If not caused by the left knee disability, the examiner should provide an opinion as to whether it is at least as likely as not that the right knee disability has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by his left knee disability, to include gait disturbance related to the left knee disability.  Please explain why or why not.  

d. If the examiner finds that the Veteran's right knee disability has been permanently worsened beyond normal progression (aggravated) by the left knee disability, the examiner should attempt to quantify the degree of aggravation beyond the baseline level of the right knee disability that is attributed to the left knee disability.  

A rationale for any opinions expressed should be      set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

5. Then, re-adjudicate the claims for an evaluation in excess of 10 percent for a left knee disability, entitlement to service connection for hearing loss and a right knee disability, and entitlement to a TDIU.  If the benefits sought are not granted, issue a SSOC and return the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



